DAYIDSON, P. J.
This conviction was for robbery; the punishment being assessed at 15 years’ confinement in the penitentiary.
The record is before hs without a statement of the facts or bills of exceptions. The only ground of the motion for new trial is based upon the statement that the verdict and judgment are contrary to law and the evidence. The record, as above stated, being before us without the facts adduced on the trial of the case, this alleged error cannot be reviewed.
The judgment is affirmed.